PER CURIAM.
Respondent, an optometrist, appeals from a final order of the Department of Professional Regulation, Board of Optometry. The order, inter alia, increased by $5000 the administrative fine recommended by the hearing officer for respondent’s violation of section 463.016(l)(e) and (g), Florida Statutes (1985). We affirm in part and reverse in part.
We find no merit in respondent’s contentions on appeal except for one which the Board concedes. That is that the Board in its final order increased the recommended fine by $5000 without stating with particularity its reasons for so doing and without citing to the record to justify its action, as required by section 120.57(l)(b)9. Therefore, the Board’s $5000 increase in the administrative fine is stricken.
Affirmed in part; reversed in part.
SCHOONOVER, A.C.J., and LEHAN and PARKER, JJ., concur.